Exhibit 10.01

 



EXECUTION DRAFT



 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), dated as of
August 19, 2014 (the “Effective Date”), is by and between Genie Energy Ltd., a
Delaware corporation (the “Company”) and Avi Goldin, an individual (the
“Employee”).

 

WHEREAS, the Employee has been employed as Chief Financial Officer of the
Company pursuant to the terms of that certain Employment Agreement, dated
October 28, 2011, between the Company and the Employee (the “Original
Agreement”);

 

WHEREAS, in recognition of the Employee’s experience and abilities, the Company
desires to assure itself of the continued employment of the Employee in
accordance with the terms and conditions provided herein; and

 

WHEREAS, the Employee wishes to continue to perform services for the Company in
accordance with the terms and conditions provided herein; and

 

WHEREAS, the parties desire to further amend and restate the Original Agreement,
with effect as of the date set forth above as follows:

 

NOW, THEREFORE, in consideration of the promises and the respective covenants
and agreements of the parties herein contained, and intending to be legally
bound hereby, the parties hereto agree as follows:

 

1. Original Agreement. The Original Agreement is hereby amended and restated in
its entirety, with effect from and after the Effective Date as set forth herein.

 

2. Employment.  The Company hereby agrees to continue to employ the Employee,
and the Employee hereby agrees to continue to be employed by and perform
services for the Company or its subsidiaries and affiliates, on the terms and
conditions set forth herein, in each case, with effect as of the Effective Date.

 

3. Term.  The term of this Agreement (the “Term”) shall commence as of the
Effective Date set forth above and terminate on December 31, 2017, or upon the
Employee's earlier death, or other termination of employment pursuant to Section
10 hereof.  The Term shall automatically be renewed or extended for additional
one year periods beyond its otherwise scheduled expiration unless, not later
than ninety (90) days prior to any such expiration, either party hereto shall
have notified the other party in writing that such renewal extension shall not
take effect.

 

4. Position. During the Term, the Employee shall serve as the Chief Financial
Officer of the Company or as Chief Financial Officer of one of the Company’s
principal divisions (currently Genie Oil & Gas and IDT Energy) and in such other
capacities as shall be designated by the Board of Directors of the Company (the
“Board”) and agreed to by the Employee from time to time.

 

1

EXECUTION DRAFT



 

5. Duties and Reporting Relationship.  During the Term, the Employee shall, on a
full-time basis, use his skills and render services to the best of his abilities
on behalf of the Company. The Employee shall report directly to the Chief
Executive Officer of the Company or of the division of the Company of which he
serves as Chief Financial Officer. The Employee shall comply with all of the
policies and procedures of the Company.

 

6. Place of Performance.  The Employee shall perform his duties and conduct his
business on a full-time basis at the Company’s Headquarters, except for required
travel on Company business.

 

7. Compensation and Related Matters.

 

(a) Annual Base Salary.  During the Term, the Company shall pay to the Employee
an annual base salary (the “Base Salary”) at a rate of (i) between the Effective
Date and October 28, 2014, TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000), and
(ii) from and after October 29, 2014, TWO HUNDRED SEVENTY-FIVE THOUSAND DOLLARS
($275,000), in each case, payable in accordance with the Company’s standard
payroll practices, less applicable taxes and customary withholdings.  

 

(b) Executive Management Bonus Program.  During the Term, the Employee shall
also be entitled to participate in executive management bonus programs at a
level as shall be approved by the Compensation Committee of the Board (if such
approval is required by Company policy), or the Chief Executive Officer and
Chairman of the Board of the Company. Subject to satisfaction with the
Employee’s job performance by the Chief Executive Officer and the Chairman of
the Board, and specific criteria that may be established from time to time, as
well as approval by the Compensation Committee (if required by the Company’s
policies), the target annual bonus for the Employee shall be ONE HUNDRED
THOUSAND DOLLARS ($100,000) during the initial Term, and in such amount as shall
be agreed upon during any extension of the Term. The bonus will be paid in
respect of a calendar year, provided that for 2014, it will cover the period
from October 29, 2013 through December 31, 2014. The bonus amount may be
increased in the discretion of the Chief Executive Officer and the Chairman of
the Board based upon job performance by the Employee and/or Company performance.

 

(c) Employee Benefits.  During the Term, the Employee will be eligible to
participate in the Company’s medical, dental, life and disability programs
(collectively the “Programs”) subject to the terms and conditions of the
Programs.  In addition, during the Term, the Employee will be eligible to
participate in the Company’s 401(k) savings plan (the “401(k) plan”) subject to
the terms and conditions of the 401(k) plan.

 

(d) Business Expenses. The Company shall reimburse the Employee for all ordinary
and necessary business expenses incurred by him in connection with his
employment (including without limitation, expenses for travel (with class of
travel in accordance with Company policy) and entertainment incurred in
conducting or promoting business for the Company) upon submission by the
Employee of receipts and other documentation in accordance with the Company's
normal business expense reimbursement policies.  The Employee must use the
Company’s travel department (if such a department exists) to arrange for all
business related travel.

 



2

EXECUTION DRAFT

 

(e) Paid Vacation. The Company will provide the Employee with paid vacation in
addition to Company Closed Days as outlined in the Company’s Policy Handbook for
Employees as it may be amended from time to time.

 

8. Non-Disclosure and Non-Competition Agreement. The Employee acknowledges that,
upon execution of the Original Agreement, he executed and delivered the
Company’s standard Non-Disclosure and Non-Competition Agreement, a copy of which
is attached hereto as Exhibit “A” which remains in full force and
effect.  Notwithstanding anything to the contrary contained herein, the remedies
provided for in the Non-Disclosure and Non-Competition Agreement are separate
and distinct from those provided for in this Agreement and in no event shall
such remedies be superseded by any provision contained herein.

 

9. Representations. The Employee represents and warrants to the Company that the
execution and delivery of this Agreement, and the Non-Disclosure and
Non-Competition Agreement, do not, and the performance by the Employee of his
obligations hereunder shall not, conflict with, result in the breach of any
provisions of or the termination of, or constitute a default under, any
agreement, contract, or other obligation to assign inventions or to keep
information confidential, to which the Employee is a party or by which the
Employee was, is, or may be bound.

 

10. Termination.  The Employee’s employment hereunder may be terminated without
breach of this Agreement as follows:

 

(a) Death; Disability.  The Employee’s employment hereunder shall terminate upon
his death or “Disability” (as hereinafter defined).  Upon any such termination,
the Employee (or, in the event of his death, his estate) (i) shall receive any
accrued or vested compensation, including salary, commission, bonus(es), through
the “Date of Termination” (as hereinafter defined), and (ii) shall be reimbursed
for unpaid and approved business expenses (in accordance with the Company’s
normal business expense reimbursement procedures) through such Date of
Termination.  The Employee (and in the event of his death, his estate) shall not
be entitled to any other amounts or benefits from the Company or otherwise,
except payments pursuant to any Company life insurance program/policy then in
effect.  For purposes of this Agreement, “Disability” shall mean the inability
of the Employee to perform his duties on account of a physical or mental illness
for a period of sixty (60) consecutive days or ninety (90) days in any six (6)
month period.  If, during the Term, the Employee’s employment is terminated by
reason of the Employee becoming Disabled, the Company shall pay to the Employee
(or his estate as applicable) any accrued or vested compensation including
salary, commission, bonus(es), through the Date of Termination and the Employee
(or his estate as applicable) shall be reimbursed for unpaid and approved
business expenses (in accordance with the Company’s normal business expense
reimbursement procedures) through such Date of Termination.  Notwithstanding
anything contained herein to the contrary, during any period of Disability, the
Company shall not be obligated to pay any compensation or other amounts to the
Employee except as expressly provided by the Programs then in effect.  

 



3

EXECUTION DRAFT

  

(b) Cause; Resignation Without Good Reason.  The Company may terminate the
Employee’s employment hereunder for “Cause” (as hereinafter defined) or the
Employee may resign from his position with the Company without “Good Reason” (as
hereinafter defined).  For purposes of this Agreement, the Company shall have
“Cause” to terminate the Employee’s employment hereunder: (i) upon the
Employee’s indictment or conviction for the commission of an act or acts
constituting a felony under the laws of the United States or any State thereof,
(ii) upon the Employee’s commission of fraud, embezzlement or gross negligence,
(iii) upon the Employee’s willful or continued failure to perform an act
permitted by the Company’s rules, policies or procedures, including without
limitation, the Company’s   Code of Business Conduct and Ethics that is within
his material duties hereunder (other than by reason of physical or mental
illness or disability) or directives of the Board, or material breach of the
terms hereof or of the Non-Disclosure and Non-Competition Agreement annexed
hereof, in each case, after written notice has been delivered to the Employee by
the Company, which notice specifically identifies the manner in which the
Employee has not substantially performed his duties or has committed a breach,
and the Employee's failure to substantially perform his duties or breach is not
cured within fifteen (15) business days after such notice has been given to the
Employee; (iv) upon any misrepresentation by the Employee of a material fact to
or concealment by the Employee of a material fact from the Board, the
Chairman,  the Chief Executive Officer and/or general counsel; or (v) upon any
material violation of the Company’s rules, policies or procedures, including
without limitation, the Company’s Code of Business Conduct and Ethics.  For
purposes of this Section 10(b), no act or failure to act on the Employee's part
shall be deemed “willful” unless done or omitted to be done, by the Employee not
in good faith and without reasonable belief that the Employee's act, or failure
to act, was in the best interest of the Company.

 

If the Company terminates the Employee’s employment for Cause, or if the
Employee shall resign from the Company without Good Reason, the Employee shall
not be entitled to any severance payments, any unvested stock options, or other
unvested equity incentive awards shall terminate, and the Employee shall
relinquish any and all rights to any amounts payable and to any benefits
otherwise provided for herein, provided that the Employee shall (A) be entitled
to receive accrued or vested compensation, including salary, commission, and
bonus(es), through the Date of Termination, and (B) have the right to be
reimbursed for unpaid and approved business expenses (in accordance with the
Company’s normal business expense reimbursement procedures) through such Date of
Termination.

  

If the Employee resigns from the Company without Good Reason, or if the Employee
does not intend to seek renewal of the Term, the Employee shall provide written
notice to the Company at least ninety (90) days prior to the actual Date of
Termination of the Employee’s employment, which ninety day notice period may be
waived by the Company in its sole discretion.

 



4

EXECUTION DRAFT



 

(c) Termination Without Cause; Resignation for Good Reason. The Employee’s
employment hereunder may also be terminated by the Company at any time for any
reason without Cause or by the Employee for “Good Reason”.

 

For purposes of this Agreement, the Employee shall have “Good Reason” to
terminate his employment hereunder upon (i) the Company’s failure to perform its
material duties hereunder, which failure has not been cured by the Company
within fifteen (15) days of its receipt of written notice thereof from the
Employee; (ii) a reduction by the Company (without the consent of the Employee,
which consent may be revoked at any time) in the Employee’s Base Salary, or
substantial reduction in the other benefits provided to the Employee; (iii) the
assignment to the Employee of duties inconsistent with the Employee’s status as
a senior executive officer of the Company, or the designation by the Company of
the Employee to any position or capacity other than (A) Chief Financial Officer
of the Company, (B) Chief Financial Officer of one of the Company’s principal
divisions (as described in the Company’s periodic filings made with the
Securities and Exchange Commission), or (C) Chief Operating Officer of the
Company; (iv) the relocation of the Employee’s principle place of employment to
a location more than thirty-five (35) miles from its current Newark, New Jersey
location or outside of the New York City metropolitan areas; (v) the assignment
of duties inconsistent with the Company’s rules, policies or procedures,
including without limitation, the Company’s Code of Business Conduct and Ethics;
(vi) any purported termination of the Employee’s employment not in accordance
with the terms hereof; or (vii) any “Change in Control” of the Company.  For
purposes of this Agreement, a “Change in Control” shall mean and shall be deemed
to have occurred if (A) any person or group (within the meaning of Rule 13d-3 of
the rules and regulations promulgated under the Securities Exchange Act of 1934,
as amended), other than Howard Jonas, members of his immediate family, his
affiliates, trusts or private foundations established by or on his behalf, and
the heirs, executors or administrators of Howard Jonas, shall acquire in one or
a series of transactions, whether through sale of stock or merger, voting
securities representing more than 50% of the voting power of all outstanding
voting securities of the Company or any successor entity of the Company, or (B)
the stockholders of the Company shall approve a complete liquidation or
dissolution of the Company. The Employee's right to terminate the Employee’s
employment for Good Reason shall not be affected by the Employee's incapacity
due to physical or mental illness.  The Employee's continued employment shall
not constitute consent to, or a waiver of rights, with respect to any act or
failure to act constituting Good Reason hereunder.  Notwithstanding the
foregoing, a termination shall not be treated as a resignation for Good Reason
if the Employee shall have consented in writing to the occurrence of the event
giving rise to the claim of resignation for Good Reason.

 

If the Employee gives notice of his intent to terminate his employment with Good
Reason, the Employee shall first provide written notice to the Company, which
notice specifically identifies the event or circumstances giving rise to the
Good Reason for which the Employee is terminating his employment, within ninety
(90) days of when such event or circumstance giving rise to the Good Reason
becomes effective or transpires.  The notice of Good Reason must give the
Company the opportunity to cure and if the Company fails to cure within thirty
(30) business days of its receipt of the notice, the Employee’s resignation for
Good Reason shall be deemed effective.

 



5

EXECUTION DRAFT



 

If the Company terminates the Employee’s employment without Cause or the
Employee terminates his employment for Good Reason, (1) the Company shall
provide the Employee with at least sixty (60) days’ notice (which time period
may be shortened by mutual agreement of the parties) of its intent to terminate
this Agreement without Cause; (2) the Company shall pay to the Employee all
accrued or vested compensation, including salary, commission, and bonus(es)
through the Date of Termination, (3) the Company shall reimburse the Employee
for unpaid and approved business expenses through such Date of Termination (in
accordance with the Company’s normal business expense reimbursement procedures),
(4) all awards theretofore granted to the Employee under the Company's incentive
plans shall continue to vest (and the restrictions thereon lapse) on their then
existing schedule notwithstanding the termination of employment, and (5) the
Company shall pay to the Employee a severance payment equal to the greater of
(i) the amount he would be entitled to under Company policy in effect at the
time of termination, and (ii) his Base Salary plus the greater of his target
bonus under Section 7(b) hereof and the actual bonus paid to him in the year of
the Term preceding termination for the remainder of the Term, but in no event
less than a 12-month period (the “Severance Payment ”).  As a condition to
receiving the Severance Payment, the Employee will be required to execute and
deliver the Company’s standard release agreement (the “Release Agreement”)
within 30 days of the Date of Termination. Subject to Section 20 hereof, the
Severance Payment will be paid over the period of time covered thereby following
the effective date of the Release Agreement on the Company’s regularly scheduled
payroll payment dates, and in accordance with the terms of the Release
Agreement.

 

(d) Severance upon expiration of the Term. Upon expiration of the Term, and in
the event that the Company does not offer to extend the Term, and the Company
and the Employee do not agree on terms and conditions for continued employment,
the Employee shall also be entitled to receive (1) all accrued or vested
compensation, including salary, commission, and bonus(es) through the Date of
Termination, (2) unpaid and approved business expenses through such Date of
Termination (in accordance with the Company’s normal business expense
reimbursement procedure), and (3) a severance payment equal to the greater of
(A) the amount he would be entitled to under Company policy in effect at that
time, and(B) his Base Salary plus his target bonus under Section 7(b) hereof (at
the rates in effect on the Date of Termination) for a 12-month period, subject
to his execution and delivery of the Release Agreement within 30 days of the
Date of Termination.  Subject to Section 20 hereof, the severance payment will
be paid over the period of time covered thereby following the effective date of
the Release Agreement on the Company’s regularly scheduled payroll payment
dates, and in accordance with the terms of the Release Agreement. Further, upon
such non-extension of the Term by the Company, all awards theretofore granted to
the Employee under the Company's incentive plans shall continue to vest (and the
restrictions thereon lapse) on their then existing schedule notwithstanding the
termination of employment,

 

(e) Notice of Termination. Any termination of the Employee’s employment by the
Company (other than termination upon the death of the Employee) or by the
Employee shall be communicated by written Notice of Termination by such party to
the other in accordance with Section 11 hereof.  For purposes of this Agreement,
a “Notice of Termination” shall mean a notice that shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Employee’s employment under the provision so indicated (as
applicable).

 

(f) Date of Termination. “Date Of Termination” shall mean (i) if the Employee’s
employment is terminated by his death, the date of his death, (ii) the date of
expiration of the Term if either party elects not to renew the Term for an
additional year or (iii) if the Employee’s employment is terminated pursuant to
any of the other terms set forth above, the date specified in the Notice of
Termination.

 



6

EXECUTION DRAFT

  

11. Notices.  For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or (unless otherwise specified)
mailed by United States certified or registered mail, return receipt requested,
postage prepaid, or by an overnight courier (signature required), sent by
facsimile (with evidence of successful transmission) or by electronic mail
(return receipt requested) in each case addressed as follows:

 

If to the Company:

 

Genie Energy Ltd.

520 Broad Street

Newark, New Jersey 07102

Attn:   Chief Executive Officer

 

with a copy to:

 

Genie Energy Ltd.

520 Broad Street

Newark, New Jersey 07102

Attn:    General Counsel

 

If to the Employee:

 

Avi Goldin

499 Emerson Avenue

Teaneck, NJ 07666 

 

or to such other address, facsimile number or email address as either party may
have furnished to the other in accordance herewith, except that notices of
change of address shall be effective only upon receipt.

 

12. Miscellaneous.  No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
signed by the Employee and such officer of the Company as may be specifically
designated by the Board.  No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.  No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party, which are not set forth expressly in this Agreement.  The
validity, interpretation, construction and performance of this Agreement shall
be governed by the laws of the State of New Jersey without regard to its
conflicts of law principles.  By executing this Agreement, the Employee consents
to the personal jurisdiction of all state and federal courts and arbitration
forums located in the State of New Jersey.  This Agreement shall be binding upon
and inure to the benefit of the Company, and its successors and assigns, and
upon the Employee.  The obligations of the Employee shall not be assignable or
otherwise transferable.

 



7

EXECUTION DRAFT

 

13. Validity.  The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

  

14. Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

15. Entire Agreement.  Other than the Company’s Non-Disclosure and
Non-Competition Agreement referenced above, this Agreement sets forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and supersedes any and all other prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party hereof; and any
prior agreement, including but not limited to the Original Agreement, of the
parties hereto in respect of the subject matter contained herein is hereby
terminated and canceled.

 

16. Arbitration.  Except as set forth in Sections 8 and Section 18, the Employee
and the Company agree that any claim, controversy or dispute between the
Employee and the Company (including, without limitation, its affiliates,
officers, representative or agents) arising out of or relating to this
Agreement, the employment of the Employee, the cessation of employment of the
Employee, or any matter relating to the foregoing shall be submitted to and
settled by commercial arbitration in a forum of the American Arbitration
Association (" AAA ") located in the State of New Jersey and conducted in
accordance with the National Rules for the Resolution of Employment
Disputes.  In such arbitration: (i) the arbitrator shall agree to treat all
evidence and other information presented by the parties to the same extent as
Confidential Information under the Non-Disclosure and Non-Competition Agreement
must be held confidential by the Employee, (ii) the arbitrator shall have no
authority to amend or modify any of the terms of this Agreement, and (iii) the
arbitrator shall have ten business days from the closing statements or
submission of post-hearing briefs by the parties to render his or her
decision.  Any arbitration award shall be final and binding upon the parties,
and any court, state or federal, having jurisdiction may enter a judgment on the
award.  Each party shall bear its/his own costs of participating in any
arbitration proceedings or other dispute proceedings.  The foregoing requirement
to arbitrate claims, controversies, and disputes applies to all claims or
demands by the Employee, including, without limitation any rights or claims the
Employee may have under the Age Discrimination in Employment Act of 1967 (which
prohibits age discrimination in employment), Title VII of the Civil Rights Act
of 1964 (which prohibits discrimination in employment based on race, color,
national origin, religion, sex, or pregnancy), the Americans with Disabilities
Act of 1991 (which prohibits discrimination in employment against qualified
persons with a disability), the Equal Pay Act (which prohibits paying men and
women unequal pay for equal work), ERISA, the New Jersey Law Against
Discrimination, the New Jersey Conscientious Employee Protection Act (or other
federal or state whistleblower laws), or any other federal, state, or local laws
or regulations pertaining to the Employee’s employment or the termination of the
Employee's employment.

 

8

EXECUTION DRAFT



 

17. Choice of Law.  This Agreement shall be interpreted and enforced in
accordance with the laws of the State of New Jersey.

 

18. Remedies of the Company.  Notwithstanding the arbitration provisions of
Section 16, upon any termination for Cause that may cause irreparable harm to
the Company or upon the violation of the Company’s Non-Disclosure and
Non-Competition Agreement, the Company shall be entitled, if it so elects, to
institute and prosecute proceedings to obtain injunctive relief and damages,
costs and expenses, including, without limitation, reasonable attorneys' fees
and expenses, with respect to such termination.

 

19. Representations.  The Employee has been advised to obtain independent
counsel to evaluate the terms, conditions, and covenants set forth herein and he
has been afforded ample opportunity to obtain such independent advice and
evaluation.  The Employee warrants to the Company that he has relied upon such
independent counsel and not upon any representation (legal or otherwise),
statement, or advice said or offered by the Company or the Company’s counsel in
connection herewith.

 

20. Section 409A.  All provisions of this Agreement shall be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A of the Internal Revenue Code (“Section 409A”).  By
way of example, and not limitation, it is the intent of the parties that the
Severance Payment be exempt from the application of Section 409A pursuant to the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations. Notwithstanding the above, if the Company determines that the
Severance Payment constitutes “nonqualified deferred compensation” within the
meaning of Section 409A, payment of such Severance Payment shall not commence
until the Employee incurs a “separation from service” within the meaning of
Treasury Regulation §1.409A−1(h) (“Separation from Service”). If, at the time of
Employee's Separation from Service, the Employee is a “specified employee”
(under Section 409A), such Severance Payment shall not be paid until after the
earlier of (i) the expiration of the six-month period measured from the date of
Employee’s Separation from Service with the Company, or (ii) the date of the
Employee's death (the “409A Suspension Period”). 

 

9

EXECUTION DRAFT

 

IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Employment Agreement as of the date and year first written above.

 

  GENIE ENERGY LTD.         By:   /s/ Howard Jonas     Howard Jonas     Chairman
and Chief Executive Officer         EMPLOYEE:

 



  /s/ Avi Goldin   Avi Goldin

 

 

10 

 



